DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 23 September 2022 has been entered. Claims 1-5 and 7-18 remain pending in the application.  Claim 6 is canceled from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tippy (U.S. Patent Publication 2017/0313288).
Regarding claim 1, Tippy discloses a sensor protection apparatus comprising:
a first sensor cover 1706 movable between a sensor covering position (covering 1606) and a first cover waiting position (90° counterclockwise of the covering position);
a second sensor cover 1704 movable between the sensor covering position (covering 1606, rotated 90° counterclockwise from the orientation of FIG. 17) and a second cover waiting position (90° clockwise from the orientation of FIG. 17), wherein each of the first and second sensor covers is located at the sensor covering position for protecting a surface of the sensor from being contaminated by foreign matter; and
an actuator 420 configured to move the first and second sensor covers such that the first sensor cover and the second sensor cover are alternately located at the sensor covering positions thereof,
wherein the first cover waiting position of the first sensor cover is different from the second cover waiting position of the second sensor, and
wherein the first cover enters under the sensor by an exchange of the sensor covering position while the second cover enters above the sensor by the exchange of the sensor covering position (above and below are relative terms based upon the orientation of the apparatus, the first and second covers enter from their respective waiting positions to the covering position from different sides of the sensor covering position that can be interpreted as under and above as needed) (FIG. 16, 17; Paragraph 72-78).
Regarding claim 2, Tippy discloses the actuator is configured to pivot the first and second sensor covers (FIG. 16, 17; Paragraph 74-75).
Regarding claim 3, Tippy discloses actuator is configured to pivot the first and second sensor covers simultaneously, and further configured to move the first sensor cover from the sensor covering position to the first cover waiting position while moving the second sensor cover from the second cover waiting position to the sensor covering position (FIG. 16, 17; Paragraph 72-78).
Regarding claim 4, Tippy discloses each of the first and second sensor covers is coupled to the actuator via a rotary shaft (not shown, but required to rotate the cover based upon the location specifications set forth by the controller to the motor) (Paragraph 75).
Regarding claim 5, Tippy discloses the actuator configured to move the first and second sensor covers such that both the first sensor cover and the second sensor cover are not located at the sensor covering position at the same time (FIG. 16, 17; Paragraph 72-78).
Regarding claim 7, Tippy discloses each of the first and second sensor covers is provided with cover legs 1616 having a distance spaced apart from the sensor and wherein the cover legs are coupled to the rotary shaft (all elements are coupled or connected to each other) (FIG. 16, 17).
Regarding claim 8, Tippy discloses a sensor housing 1613 and wipers 1616 coupled to the housing for removing foreign matter from the first and second sensor covers while changing the position of the first and second sensor covers (FIG. 16; Paragraph 76).
Regarding claim 12, Tippy discloses a first wiper (top 1616 in FIG. 16) located at a first wiper position between the sensor covering position and the first cover waiting position of the first sensor cover and configured to clean the first sensor cover when the first sensor cover moves between the sensor covering position and the first cover waiting position thereof; and
a second wiper (bottom 1616 in FIG. 16) located at a second wiper position between the sensor covering position and the second cover waiting position of the second sensor cover and configured to clean the second sensor cover when the second sensor cover moves between the sensor covering position and the second cover waiting position thereof (FIG. 16; Paragraph 76).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tippy in view of Layton (U.S. Patent publication 2012/0000024).
Regarding claim 9, Tippy discloses the claimed invention substantially as claimed, as set forth above for claim 8. 
Tippy is silent regarding a drainage culvert is provided at a location between the wipers and the sensor housing, and wherein the drainage culvert forms a space for collecting the foreign matter.
However, Layton teaches a drainage culvert 54 is provided at a location between the wipers 50 and the sensor housing 16, and wherein the drainage culvert forms a space for collecting the foreign matter (FIG. 1, 3, 4; Paragraph 14).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tippy, by having a drainage culvert on the wipers, as taught by Layton, for the purpose of preventing any foreign contaminants from remaining on the wiper or sensor cover which could negatively affect the functionality of the sensor.
Regarding claim 10, Tippy, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Tippy/Layton further teaches the drainage culvert is arranged in an inner space of the sensor housing (Tippy FIG. 16).
The drainage culvert is positioned on the wipers which are located in the sensor housing.
Regarding claim 11, Tippy, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Tippy/Layton further teaches the drainage culvert is formed in a curved shape structure having a vertex at a central portion (Layton FIG. 1, 3, 4; Paragraph 14).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tippy in view of Schmidt (U.S. Patent publication 2018/0265048).
Regarding claim 13, Tippy discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Tippy is silent regarding the sensor comprises an electromagnetic wave transmission and reception sensor.
However, Schmidt teaches the sensor 130 comprises an electromagnetic wave transmission and reception sensor (FIG. 1-2C; Paragraph 41, 59).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tippy, by utilizing an electromagnetic wave transmission and reception sensor, as taught by Schmidt, for the purpose of using a known sensor to measure desired information including the information garnered via an electromagnetic wave transmission and reception sensor.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tippy in view of Zhao (U.S. Patent publication 2017/0036647).
Regarding claim 14, Tippy discloses the claimed invention substantially as claimed, as set forth above for claim 1. 
Tippy further discloses an autonomous vehicle 100 comprising: a sensor 102 coupled to the radiator grille (the front sensor 102 in FIG 1A is couple to the hood of the car which is coupled to the radiator grille) and comprising a surface 1602 exposed to the outside through the sensor hole; and the apparatus of Claim 1 coupled to the radiator grille such that at least one of the first and second sensor cover is located at a sensor covering position in front of the surface of the sensor.
Tippy is silent regarding a radiator grille comprising a sensor hole through which the sensor is positioned.
However, Zhao teaches placing a sensor behind the radiator grille of a vehicle (Paragraph 15).
While Zhao is pointing out the shortcomings of positioning a sensor in this location, it is still known at the time of filing that a sensor can be positioned behind the front grill.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Tippy, by positioning the sensor in the radiator grille, as taught by Zhao, for the purpose of providing a protected position to mount the sensor while maintaining a clear view of the road in front of the vehicle.
Regarding claim 15, Tippy, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14. 
Tippy further discloses the sensor comprises a radar (Paragraph 38).
Regarding claim 16, Tippy, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 14. 
Tippy further discloses a controller 210 configured to cause the actuator to implement a change of the position of the first and second sensor covers (Paragraph 75).
Regarding claim 17, Tippy, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16. 
Tippy further discloses the controller is provided with a data map 302 associated with control signal to be output to the actuator and wherein the data map comprises a table about sensitivity of the sensor and temperature of the ambient air (Paragraph 38) (Paragraph 38-40, 47).
Regarding claim 18, Tippy, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 16. 
Tippy further discloses a manual button (associated with step 860, paragraph 67) and an automatic button (associated with step 880, paragraph 68) configured to send signals to the controller (FIG. 3, 15; Paragraph 63, 67, 68).

Response to Arguments
Applicant's arguments filed 23 September have been fully considered but they are not persuasive.
Applicant first argues that “the first cover waiting position of the first sensor cover is different from the second cover waiting position of the second sensor”.  As stated above, the first cover waiting position of the first sensor cover is located in the top left quadrant of FIG 16, while the second cover waiting position of the second sensor cover is located in the bottom left quadrant of FIG 16.  As these locations are different, the limitation is met.  Applicant’s argument is not persuasive.
Applicant argues that Tippy does not disclose the limitation “wherein the first cover enters under the sensor by an exchange of the sensor covering position while the second cover enters above the sensor by the exchange of the sensor covering position”.  As stated above, above and below are relative terms based upon the orientation of the apparatus.  The first and second covers enter from their respective waiting positions to the sensor covering position from different sides of the sensor covering position.  Therefore, the rotational entry into the sensor covering position can be interpreted as under and above as needed based upon the orientation of the apparatus.  By rotating the orientation of the camera cleaning and protecting system 1600 by 180°, the first cover enters under the sensor by an exchange of the sensor covering position while the second cover enters above the sensor by the exchange of the sensor covering position.  Applicant’s argument is not persuasive.  Applicant’s assertion that the cover 1608 rotates 360° to move to different orientations is unfounded.  Paragraph 57 cites “motor 420, which may be a stepper motor, may be configured to actuate and therefore cause rotation of cover 510 in either a clockwise or counter-clockwise direction”.  Accordingly, the motor rotates clockwise and counter-clockwise as needed to clean the proper portion of the cover.  By rotating both clockwise and counter-clockwise, the transitions from the sensor being covered to uncovered of both the first and second covers meets the limitations as set forth in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753